Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 23, 2020

                                     No. 04-19-00893-CV

                                       Judy BARRERA,
                                           Appellant

                                               v.

BEXAR COUNTY HOSPITAL DISTRICT d/b/a University Health System and Charles Reed,
                             Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI22275
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER

    The court reporter’s second request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before April 9, 2020.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court